Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-3,5,6,8,11,13,14,16,19,21,22,24,26,28,29,31,33,38-40,44,48 and 50 are pending in the application. Claims 1,2,13,26 and 44 have been amended and claims 4,7,9,10,12,15,17,18,20,23,25,27,30,32,34-37,41-43,45-47 and 49 have been canceled.   Thus, claims 1-3,5,6,8,11,13,14,16,19,21,22,24,26,28,29,31,33,38-40,44,48 and 50 have been examined as the subject matter of record.


Maintained Rejections
    Applicant's arguments filed March 31,2022 are acknowledged and have been fully considered.  
    The rejection of claims 1-3,5,6,8,11,13,14,16,19,21,22,24,26,28,29,31,33,39,40,44,48, and 50 under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of Kuah et al. (US Patent 6,436,874 B1)is maintained for the reasons set forth below. 
  The rejection of claims 1 and 38  under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of WOZNICA et al. (WO/2000/049869) is maintained for the reasons set forth below. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3,5,6,8,11,13,14,16,19,21,22,24,26,28,29,31,33,39,40,44,48, and 50 are rejected under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of Kuah et al. (US Patent 6,436,874 B1).


Applicant’s Invention

Applicant claims an aqueous herbicidal composition useful for killing or controlling the growth of unwanted plants, the composition comprising: an organophosphorus herbicide or a herbicidal derivative thereof; bipyridilium or a herbicidal derivative thereof; and an alkoxylated alcohol surfactant; wherein: the weight ratio of the bipyridilium (ce) ; and wherein the bipyridilium (ce) is present at a concentration of less than about 0.15 wt.%

Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Crockett et al. teach herbicidal compositions which cause rapid symptomology while delivering long term control of re-growth of plants.  The herbicidal 
compositions comprise N-phosphonomethylglycine (i.e., glyphosate, organophosphorous herbicide limitation of instant claims 1,6,8,13,14,16,22,29,40,44 and 48) or an herbicidal derivative thereof, a bipyridilium (limitation of instant claims 1,13,40,44, and 48)or an herbicidal derivative thereof, and at least one 
surfactant (limitation of instant claims 1,13,40,44, and 48) . Crockett et al. teach that    an herbicidal spray composition is preparable from a particulate solid concentrate or a liquid concentrate (aqueous composition limitation of the instant claims).  Crockett et al.  also teach a method for killing or controlling the growth of plants comprising the step of contacting the foliage of said plants with an aqueous herbicidal composition of the invention(abstract, limitation of instant claim 50).  Crockett et al. teach that the mixtures or coformulations of the invention likewise may employ another herbicide in addition to glyphosate and diquat, such as glufosinate and/or paraquat ([0036], limitation of instant claim 39).  Crockett et al. teach that the surfactant component of the composition of the invention is  present in a sufficient concentration to allow the plant to uptake and translocate a herbicidally effective amount of glyphosate prior to the substantial onset of bipyridilium induced leaf damage that would prevent or severely reduce further uptake and translocation of glyphosate by the plant ([0039]) wherein preferred nonionic surfactants suitable for use in formulating the herbicidal compositions and concentrates include alkoxylated alcohols having the formula: R1O--(R2O)xR  (see [0102-0104], limitation of instant claims 1,13,,33,40,44 and 48).  Lastly, Crockett et al. teach the herbicidal spray composition can be obtained by dilution of a liquid concentrate with water,(aqueous composition limitation of the instant claims) or dissolution, dispersion or suspension in water of a dry (e.g. granular, powder, tablet or briquette) formulation, such as a particulate solid concentrate which may contain small amounts of water ([0204]).
    With regards to the specific ratios and concentrations as recited in instant claims 1-3,5,8,11,13,16,19,21,22,24,26,28,29,31,40, and 44), Crockett et al. teach that herbicidal spray compositions of the invention typically can be made with a glyphosate concentration from about 2 to about 36 grams acid equivalent per liter, preferably from about 4 to about 18 grams acid equivalent per liter, more preferably from about 6 to about 11 grams acid equivalent per liter ([0199]). Herbicidal spray compositions of the invention typically can be made with a bipyridilium concentration from about 0.025 to about 0.75 grams cation per liter, preferably from about 0.05 to about 0.3 grams cation per liter, more preferably from about 0.07 to about 0.2 grams cation per liter ([0200]). Similarly, herbicidal spray compositions of the invention typically can be made with a surfactant concentration from about 0.2 to about 10.7 grams per liter or from about 0.02 to about 1.0% vol/vol, preferably from about 0.65 to about 6.4 grams per liter or from about 0.06 to about 0.6% vol/vol, more preferably from about 1.33 to about 4.3 grams per liter or from about 0.125 to about 0.4% vol/vol ([0201]).  Therefore, herbicidal spray compositions of the invention typically can be made with weight ratios of about 100:1 to about 2:1 glyphosate (a.e.) to bipyridilium (c.e.), preferably from about 80:1 to 20:1, more preferably from about 60:1 to about 30:1.  Further, the herbicidal spray composition can be made with weight ratios of about 48:1 to 0.4:1 glyphosate a.e.  to surfactant, preferably from about 17:1 to 0.5:1 glyphosate (a.e.) to surfactant, more preferably from about 8:1 to about 1:1.  The herbicidal composition can also be made with weight ratios of about 0.002:1 to 0.75:1 bipyridilium (c.e.) to surfactant, preferably from about 0.004:1 to 0.5:1, more preferably from about 0.02:1 to about 0.15:1 ([0202]).    The weight ratio of glyphosate to bipyridilium in the herbicidal spray compositions of the invention preferably is between about 20:1, 21:1, 22:1,23:1, 24:1, 25:1, 26:1, 27:1, 28:1, 29:1, 30:1, or 35:1 and about 100:1.  The weight ratio of glyphosate to surfactant in the herbicidal compositions of the invention preferably is between about 0.5:1, 0.6:1, 0.7:1, 0.8:1, 0.9:1, 1:1, 2:1, 3:1, 4:1, 5:1, 6:1, 7:1 or 8:1 and about 100:1 ([0203]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of     Crockett et al. is that    Crockett et al. do not expressly teach that the organophosphorus herbicide is glufosinate(limitation of instant claims 6,11,14,19,24,31, and 48 ) and the use of an additional active selected from the group consisting of 2,4-D, 2,4-DB, MCPA, dicamba, glufosinate, glyphosate, imazapic, imazapyr, imazethapyr, triclopyr, and combinations thereof, wherein the organophosphorus herbicide and active are different (limitation of instant claim 48).  However, Kuah et al. teach  herbicidal compositions containing a combination (A)+(B)+(C) of (A) leaf-acting herbicides from the group glufosinate and its esters and salts, glufosinate-peptides, such as bialaphos, and its salts, glyphosate and its salts, for example also sulfonate, (B) imidazolinone herbicides and their salts and (C) one or more active compounds from the group of the growth-promoting herbicides and their esters and salts have synergistic herbicidal action (abstract) wherein herbicide (B), comprises imazapyr and  imazethapyr (claim 3 of Kuah et al.),  and herbicide (C) comprises 2,4-D, MCPA, 2,4-DB, MCPB and dicamba (claim 4 of Kuah et al.).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Crockett et al. and , Kuah et al.   are directed to compositions comprising at least one  organophosphorus herbicide selected from glyphosate and  glufosinate.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Crockett et al. and  Kuah et al.   to arrive at an aqueous herbicidal composition  wherein the organophosphorus herbicide is glufosinate and the additional active selected from the group consisting of 2,4-D, 2,4-DB, MCPA, dicamba, glufosinate, glyphosate, imazapic, imazapyr, imazethapyr, triclopyr, and combinations thereof, wherein the organophosphorus herbicide and active are different at the time the instant invention was filed, with a reasonable expectation of success.  Kuah et al. teach that  it has been found that active compounds from the group of leaf-acting herbicides such as glyphosate and  glufosinate interact in a particularly favorable manner with a combination of herbicides from the group of the imidazolinones and the growth-promoting herbicides (column 2, lines 1-5) and that synergistic combinations of glufosinate with growth-promoting herbicides such as 2,4-D, MCPA, 2,3,6-TBA, CMPP, dichlorprop, 2,4-DB, MCPB and dicamba are known (column 2, lines 43-47). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that provides favorable synergistic results.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form an aqueous herbicidal composition.
.
    In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 1 and 38 are rejected under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of WOZNICA et al. (WO/2000/049869, cited by Applicant in the IDS submitted 6/24/2019).

Applicant’s Invention

Applicant claims an aqueous herbicidal composition useful for killing or controlling the growth of unwanted plants, the composition comprising: an organophosphorus herbicide or an herbicidal derivative thereof; bipyridilium or an herbicidal derivative thereof; and an alkoxylated alcohol surfactant; wherein: bipyridilium (ce) is present at a weight ratio to the alkoxylated alcohol surfactant to bipyridilium (ce) of less than about 0.1:1.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Crockett et al. teach herbicidal compositions which cause rapid symptomology while delivering long term control of re-growth of plants.  The herbicidal 
compositions comprise N-phosphonomethylglycine (i.e., glyphosate, organophosphorous herbicide  limitation of instant claims 1,6,8,13,14,16,22,29,40,44 and 48) or an herbicidal derivative thereof ,a bipyridilium  (limitation of instant claims 1,13,40,44, and 48)or an herbicidal derivative thereof, and at least one 
surfactant (limitation of instant claims 1,13,40,44, and 48) . Crockett et al. teach that    an herbicidal spray composition is preparable from a particulate solid concentrate or a liquid concentrate (aqueous composition limitation of the instant claims).  Crockett et al.  also teach a method for killing or controlling the growth of plants comprising the step of contacting the foliage of said plants with an aqueous herbicidal composition of the invention(abstract, limitation of instant claim 50).  Crockett et al. teach that the mixtures or coformulations of the invention likewise may employ another herbicide in addition to glyphosate and diquat, such as glufosinate and/or paraquat ([0036], limitation of instant claim 39).  Crockett et al. teach that the surfactant component of the composition of the invention is  present in a sufficient concentration to allow the plant to uptake and translocate a herbicidally effective amount of glyphosate prior to the substantial onset of bipyridilium induced leaf damage that would prevent or severely reduce further uptake and translocation of glyphosate by the plant ([0039]) wherein preferred nonionic surfactants suitable for use in formulating the herbicidal compositions and concentrates include alkoxylated alcohols having the formula: R1O--(R2O)xR  (see [0102-0104], limitation of instant claims 1,13,,33,40,44 and 48).  Lastly, Crockett et al. teach the herbicidal spray composition can be obtained by dilution of a liquid concentrate with water,(aqueous composition limitation of the instant claims) or dissolution, dispersion or suspension in water of a dry (e.g. granular, powder, tablet or briquette) formulation, such as a particulate solid concentrate which may contain small amounts of water ([0204]).
    With regards to the specific ratios and concentrations as recited in instant claims 1-3,5,8,11,13,16,19,21,22,24,26,28,29,31,40, and 44), Crockett et al. teach that herbicidal spray compositions of the invention typically can be made with a glyphosate concentration from about 2 to about 36 grams acid equivalent per liter, preferably from about 4 to about 18 grams acid equivalent per liter, more preferably from about 6 to about 11 grams acid equivalent per liter ([0199]). Herbicidal spray compositions of the invention typically can be made with a bipyridilium concentration from about 0.025 to about 0.75 grams cation per liter, preferably from about 0.05 to about 0.3 grams cation per liter, more preferably from about 0.07 to about 0.2 grams cation per liter ([0200]). Similarly, herbicidal spray compositions of the invention typically can be made with a surfactant concentration from about 0.2 to about 10.7 grams per liter or from about 0.02 to about 1.0% vol/vol, preferably from about 0.65 to about 6.4 grams per liter or from about 0.06 to about 0.6% vol/vol, more preferably from about 1.33 to about 4.3 grams per liter or from about 0.125 to about 0.4% vol/vol ([0201]).  Therefore, herbicidal spray compositions of the invention typically can be made with weight ratios of about 100:1 to about 2:1 glyphosate (a.e.) to bipyridilium (c.e.), preferably from about 80:1 to 20:1, more preferably from about 60:1 to about 30:1.  Further, the herbicidal spray composition can be made with weight ratios of about 48:1 to 0.4:1 glyphosate a.e.  to surfactant, preferably from about 17:1 to 0.5:1 glyphosate (a.e.) to surfactant, more preferably from about 8:1 to about 1:1.  The herbicidal composition can also be made with weight ratios of about 0.002:1 to 0.75:1 bipyridilium (c.e.) to surfactant, preferably from about 0.004:1 to 0.5:1, more preferably from about 0.02:1 to about 0.15:1 ([0202]).    The weight ratio of glyphosate to bipyridilium in the herbicidal spray compositions of the invention preferably is between about 20:1, 21:1, 22:1,23:1, 24:1, 25:1, 26:1, 27:1, 28:1, 29:1, 30:1, or 35:1 and about 100:1.  The weight ratio of glyphosate to surfactant in the herbicidal compositions of the invention preferably is between about 0.5:1, 0.6:1, 0.7:1, 0.8:1, 0.9:1, 1:1, 2:1, 3:1, 4:1, 5:1, 6:1, 7:1 or 8:1 and about 100:1 ([0203]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
 
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of     Crockett et al. is that    Crockett et al. do not expressly teach that the composition does not include an agronomically acceptable inorganic ammonium salt selected from the group consisting of ammonium sulfate, ammonium nitrate, ammonium thiocyanate, ammonium phosphate, ammonium chloride and mixtures thereof (limitation of instant claim 38).  However, WOZNICA et al. teach an adjuvant composition for use in herbicidal compositions. The adjuvant includes an amine alkaline compound and a non-ionic surfactant, and is substantially free of a neutral ammonium salt composition (abstract).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Crockett et al. and, WOZNICA et al.  are directed to herbicides and their use in controlling undesired vegetation.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Crockett et al. and WOZNICA et al.  to arrive at an aqueous herbicidal composition that does not include an agronomically acceptable inorganic ammonium salt selected from the group consisting of ammonium sulfate, ammonium nitrate, ammonium thiocyanate, ammonium phosphate, ammonium chloride and mixtures thereof at the time the instant invention was filed, with a reasonable expectation of success.  WOZNICA et al. teach that their invention does not require neutral ammonium salts, such as ammonium nitrate, ammonium chloride and ammonium sulfate, to provide an enhancement of herbicidal activity (see page 2, line 33 bridging to page 3, lines 1-2) and that the elimination of the ammonium salt component allows for the production of a more concentrated product that can be used at lower percentages (see page 4, lines 1-14).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a more concentrated product that can be used at lower percentages.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form an aqueous herbicidal composition.
.
    In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on March 31, 2022, with respect to the rejection of claims 1-3,5,6,8,11,13,14,16,19,21,22,24,26,28,29,31,33,39,40,44,48, and 50 under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of Kuah et al. (US Patent 6,436,874 B1) as well as the rejection of claims 1 and 38  under 35 USC 103 as being obvious over Crockett et al. (US PG Publication 2005/0239652 A1) in view of WOZNICA et al. (WO/2000/049869) have been fully considered but they are not persuasive.  First, with regards to claims 1,13, and 44, Applicant argues that  claims 1, 13, and 44 have been amended to require that the bipyridilium (ce) is present at a concentration of less than about 0.15 wt.%. In contrast,  Applicant argues Crockett et al. directs the skilled artisan to utilize higher concentrations of a bipyridilium active. In a preferred embodiment, Applicant argues that Crockett et al. directs the skilled artisan to utilizing between about 1 and 2.5 wt.% of the bipyridilium active. See Crockett et al., paragraph [0157].   Applicant further argues that the present invention is directed to the particular combination of a bipyridilium or a herbicidal derivative thereof and an alkoxylated alcohol surfactant in a formulation comprising an organophosphorus herbicide or a herbicidal derivative thereof (e.g., glyphosate) and that it is through inclusion of the alkoxylated alcohol surfactant that the present invention is able to incorporate the bipyridilium component (e.g., diquat) in such a small amount and still achieve the desired fast herbicidal activity and symptomology and nothing in the disclosure of Crockett et al. would have directed one skilled in the art to utilize such a low concentration of bipyridilium or have a reasonable expectation of success that fast herbicidal activity and symptomology could be achieved with a low concentration.  However, the Examiner is not persuaded by Applicant’s argument because in addition to Crockett et al. teaching the use of   1 and 2.5 wt.% of the bipyridilium active, Crockett et al. also teach that herbicidal spray compositions of their invention typically can be made with a bipyridilium concentration from about 0.025 to about 0.75 grams cation per liter (i.e., 0.0025-.075%), preferably from about 0.05 to about 0.3 grams cation per liter (i.e., 0.005-0.06%), more preferably from about 0.07 to about 0.2 grams cation per liter (i.e., 0.007-0.02%, ([0200]).  Thus, the teaching of Crockett et al. meet the claimed limitation of the bipyridilium (ce)   being present in an amount of less than about 0.15 wt.%.   Further, in response to applicant's argument that nothing in the disclosure of Crockett et al. would have directed one skilled in the art to have a reasonable expectation of success that fast herbicidal activity and symptomology could be achieved with a low concentration of  bipyridilium, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Secondly, with regards to the alkoxylated alcohol surfactant, Applicant argues that Crockett et al. lists a large number of possible surfactants, spanning pages 4-40 and paragraphs [0039]-[0110], [0113]-[0124], and [0127]-[0140] of the document. While non-ionic alkoxylate alcohols are mentioned, for example, in Formula (41), Applicant argues that Crockett et al. provides no teaching or direction to one skilled in the art to select only this surfactant from the extensive listing.  However, the Examiner  is not persuaded   by Applicant’s argument because Crockett et al. teach that preferred nonionic surfactants suitable for use in formulating the herbicidal compositions and concentrates of the invention include alkoxylated alcohols having the formula: R1O--(R2O)xR  (see [0102-0104]).  
    Next, with regards to claim 40, Applicant argues that claim 40 requires an organophosphorus herbicide (ae) present at a concentration of from about 0.25 wt.% to about 2 wt.%, bipyridilium (ce) present at a concentration of from about 0.01 wt.% to about 1 wt.%, and an alkoxylated alcohol surfactant is present at a concentration of from about 0.25 wt.% to about 2 wt.%.  Applicants argues that Crockett et al. provide no direction with respect to a composition comprising each of these discrete concentrations. Applicant argues that Crockett et al. directs the skilled artisan, in a preferred embodiment, to utilizing between about 1 and 2.5 wt.% of the bipyridilium active in paragraph [0157] and that Crockett et al. further details that the salt of glyphosate should be present at a concentration of about 60 to 90 wt.% and the surfactant should be present in a concentration of about 7 to about 30 wt.% in paragraph [0157]. Thus, Applicant argues that  the preferred embodiments of Crockett et al. teach concentrations falling outside of the claimed ranges, in some instances by a factor of 45.  However, the Examiner is not persuaded by Applicant’s argument.  In addition to Crockett et al. teaching the use of   1 and 2.5 wt.% of the bipyridilium active, Crockett et al. also teach that herbicidal spray compositions of the invention typically can be made with a bipyridilium concentration from about 0.025 to about 0.75 grams cation per liter (i.e., 0.0025-.075%), preferably from about 0.05 to about 0.3 grams cation per liter (i.e., 0.005-0.06%), more preferably from about 0.07 to about 0.2 grams cation per liter (i.e., 0.007-0.02%, ([0200]).  With regards to the amount of organophosphorus herbicide, Crockett et al. teach that herbicidal spray compositions of the invention typically can be made with a glyphosate concentration from about 2 to about 36 grams acid equivalent per liter (i.e., 0.2-3.6%), preferably from about 4 to about 18 grams acid equivalent per liter (i.e., 0.4-1.8%), more preferably from about 6 to about 11 grams acid equivalent per liter (i.e., .6-1.1%,[0199]). With regards to the surfactant, Crockett et al. teach that herbicidal spray compositions of the invention typically can be made with a surfactant concentration from about 0.2 to about 10.7 grams per liter or from about 0.02 to about 1.0% vol/vol, preferably from about 0.65 to about 6.4 grams per liter or from about 0.06 to about 0.6% vol/vol, more preferably from about 1.33 to about 4.3 grams per liter or from about 0.125 to about 0.4% vol/vol ([0201]).  Thus, the teaching of Crockett et al. meet the claimed concentration limitations of the organophosphorous herbicide, bipyridilium, and the alkoxylated alcohol because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
     With regards to claim 48, Applicant argues that Kuah et al. is directed to the so-called synergistic effects of combining three herbicides selected from leaf-acting herbicides, imidazolinone herbicides, and growth-promoting herbicides. Applicant argues that Kuah et al. generally discloses that surfactants may be incorporated into the combination of herbicides. However, Applicant argues that Kuah et al. provides no specific direction as to the use of an alkoxylated alcohol surfactant and that it is through Applicants' particular combination of an organophosphorus herbicide, bipyridilium or an herbicidal derivative thereof, and an alkoxylated alcohol surfactant that the present invention is able to incorporate the bipyridilium component (e.g., diquat) in such a small amount and still achieve the desired fast herbicidal activity and symptomology. Applicant argues  that this surprising result was not known or suggested by Kuah et al.   However, the Examiner is not persuaded by Applicant’s argument because the secondary teaching of Kuah et al. was joined to show that an aqueous herbicidal composition  wherein the organophosphorus herbicide is glufosinate and the additional active selected from the group consisting of 2,4-D, 2,4-DB, MCPA, dicamba, glufosinate, glyphosate, imazapic, imazapyr, imazethapyr, triclopyr, and combinations thereof, wherein the organophosphorus herbicide and active are different was known at the time the instant invention was filed.  Kuah et al. teach  herbicidal compositions containing a combination (A)+(B)+(C) of (A) leaf-acting herbicides from the group glufosinate and its esters and salts, glufosinate-peptides, such as bialaphos, and its salts, glyphosate and its salts, for example also sulfonate, (B) imidazolinone herbicides and their salts and (C) one or more active compounds from the group of the growth-promoting herbicides and their esters and salts have synergistic herbicidal action (abstract) wherein herbicide (B), comprises imazapyr and  imazethapyr (claim 3 of Kuah et al.),  and herbicide (C) comprises 2,4-D, MCPA, 2,4-DB, MCPB and dicamba (claim 4 of Kuah et al.).   The teachings of Crockett et al. and , Kuah et al.   are directed to compositions comprising at least one  organophosphorus herbicide selected from glyphosate and  glufosinate.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Crockett et al. and  Kuah et al.   to arrive at an aqueous herbicidal composition  wherein the organophosphorus herbicide is glufosinate and the additional active selected from the group consisting of 2,4-D, 2,4-DB, MCPA, dicamba, glufosinate, glyphosate, imazapic, imazapyr, imazethapyr, triclopyr, and combinations thereof, wherein the organophosphorus herbicide and active are different at the time the instant invention was filed, with a reasonable expectation of success.  Kuah et al. teach that  it has been found that active compounds from the group of leaf-acting herbicides such as glyphosate and  glufosinate interact in a particularly favorable manner with a combination of herbicides from the group of the imidazolinones and the growth-promoting herbicides (column 2, lines 1-5) and that synergistic combinations of glufosinate with growth-promoting herbicides such as 2,4-D, MCPA, 2,3,6-TBA, CMPP, dichlorprop, 2,4-DB, MCPB and dicamba are known (column 2, lines 43-47). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition that provides favorable synergistic results.   Therefore, given the state of the art as evidenced by the teachings of the cited. 


Lastly, with regards to the rejection of claims 1 and 38 under 35 U.S.C. §103 as being obvious over Crockett et al. in view of Woznica et al., Applicant argues the Examiner acknowledges that Crockett et al. do not expressly teach that the composition does not include an agronomically acceptable inorganic ammonium salt selected from the group consisting of ammonium sulfate, ammonium nitrate, ammonium thiocyanate, ammonium phosphate, ammonium chloride and mixtures thereof (i.e. as required in claim 38) and cites Woznica et al. as teaching an adjuvant composition for use in herbicidal compositions, wherein the composition is substantially free of a neutral ammonium salt.   Applicant argues that claim 38 is a dependent claim, depending from claim 1 and as discussed above, claim 1 is patentable over the disclosure of Crockett et al. because Crockett et al. fails to direct one skilled in the art to prepare an aqueous herbicidal composition comprising an organophosphorus herbicide, bipyridilium or a herbicidal derivative thereof, and an alkoxylated alcohol surfactant or that such a combination surprisingly allows for the bipyridilium component to be present in a small amount (i.e. at a concentration of less than about 0.15 wt.%) and is still able to achieve the desired fast herbicidal activity and symptomology.   Applicant argues that Woznica et al. fails to cure these deficiencies of Crockett et al.  and that Woznica et al. does not disclose or mention a bipyridilium component. Thus, Applicant argues that Woznica et al. would not have directed one skilled in the art to arrive at the claimed invention or the attendant surprising results.   However, the Examiner is not persuaded by Applicant’s argument.  As previously stated, Crockett et al. also teach that herbicidal spray compositions of their invention typically can be made with a bipyridilium concentration from about 0.025 to about 0.75 grams cation per liter (i.e., 0.0025-.075%), preferably from about 0.05 to about 0.3 grams cation per liter (i.e., 0.005-0.06%), more preferably from about 0.07 to about 0.2 grams cation per liter (i.e., 0.007-0.02%, ([0200]).  Thus, the teaching of Crockett et al. meet the claimed limitation of the bipyridilium (ce)   being present in an amount of less than about 0.15 wt.%.   Further, in response to applicant's argument that nothing in the disclosure of Crockett et al. would have directed one skilled in the art to have a reasonable expectation of success that fast herbicidal activity and symptomology could be achieved with a low concentration of  bipyridilium, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

15 

  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

                                                         Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617